                  Case 2:19-cv-02121-JAD-BNW Document 6 Filed 01/10/20 Page 1 of 3



 1   KAMER ZUCKER ABBOTT
     Carol Davis Zucker #2543
 2   Nicole A. Martin     #13423
     3000 West Charleston Boulevard, Suite 3
 3   Las Vegas, Nevada 89102-1990
     Tel: (702) 259-8640
 4   Fax: (702) 259-8646
     czucker@kzalaw.com
 5   nmartin@kzalaw.com

 6   Attorneys for Defendant
     The New Pioneer, LLC
 7
                                                      UNITED STATES DISTRICT COURT
 8
                                                                    DISTRICT OF NEVADA
 9
     JEFFREY L. GIBSON, an individual,         )                                      Case No.   2:19-cv-2121-JAD-BNW
10                                             )
                                   Plaintiff,  )
11                                             )
     vs.                                       )                                       STIPULATED STATUS REPORT
12                                             )                                      AND STIPUATION AND ORDER TO
                                                                                          STAY ACTION PENDING
     THE NEW PIONEER, LLC, a domestic limited )                                                MEDIATION
13   liability company, Does 1-X and Roes 1-X, )
     inclusive,                                )
14                                             )
                                   Defendant.  )
15   ______________________________________ )

16                Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of

     record, hereby stipulate and request that the Court enter an order staying this case pending
17
     resolution of the parties’ scheduled mediation of this matter. This Stipulation and Order is filed with
18
     respect to the Minute Order dated December 11, 2019 (ECF No. 2).
19
     A.           In support of this Stipulation and Request, the parties state as follows:
20
                  1.            Nature of the Case. Plaintiff filed a civil action on July 5, 2019 in the Eighth
21
                                Judicial District Court, Clark County, Nevada, Case No. A-19-797991-C, Dept. No.
22
                                XXIV, entitled: Jeffrey Gibson v. The New Pioneer, LLC; and DOES 1through 10 and ROE
23
                                Corporations 1 through 10, alleging negligent training and/or supervision and negligent
24
                                infliction of emotional distress. Plaintiff filed an Amended Complaint on November



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                             Page 1 of 3
                  Case 2:19-cv-02121-JAD-BNW Document 6 Filed 01/10/20 Page 2 of 3



 1                              20, 2019 and served the New Pioneer on November 21, 2019. The Amended

 2                              Complaint added a claim for retaliation in violation of Title VII of the Civil Rights

 3                              Act of 1964 (“Title VII”).

 4                2.            Procedural Posture. There is nothing currently pending at this time as the parties

 5                              have agreed to pursue mediation prior to engaging in litigation.

                  3.            Discovery. The parties have not engaged in discovery at this phase as they have
 6
                                agreed to pursue mediation.
 7
                  4.            Mediation. The parties have agreed to submit the issues in this case to a private
 8
                                mediator, Judge David Wall. This mediation is scheduled for March 11, 2020.
 9
                  5.            Mediation Preparation. The parties need to discuss exchanges of information,
10                              including personnel and investigative files. During preparation for the mediation,
11                              Defendant intends to make certain factual disclosures to Plaintiff.

12                6.            This request for a stay this action is not sought for any improper purpose or other

13                              purpose of delay. Rather, it is sought by the parties solely for the purpose of

                                facilitating the parties’ good faith attempt to mediate this dispute, for the parties to
14
                                devote their resources to trying to resolve the case informally rather than devote the
15
                                resources to litigation. Therefore, there exists good cause to stay this action, pending
16
                                the resolution of the mediation, in order to enable the parties to try to settle this case
17
                                and this Court to potentially avoid having to expend those valuable resources if
18                              mediation is successful.
19   B.           The parties hereby stipulate, agree, and request entry of an order as follows:

20                1.            Mediation. The parties agree that they will make every reasonable effort to

21                              complete the mediation on March 11, 2020 (subject to the mediator’s control and

                                unforeseen circumstances).
22
                  2.            Stay of Action. This action will be stayed in all respects until 5:00 p.m. on March 25,
23
                                2020 to allow the parties additional time to negotiate resolution following the
24
                                mediation.



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                          Page 2 of 3
                  Case 2:19-cv-02121-JAD-BNW Document 6 Filed 01/10/20 Page 3 of 3



 1                3.            Obligations Post-Mediation. Within two (2) weeks following the mediation, the

 2                              parties will report to the Court on (a) the outcome of the mediation; (b) if the case

                                settles in whole or in part, a timetable for filing any documents needed to effectuate
 3
                                the settlement; and (c) if the case is not fully resolved in mediation, a Discovery
 4
                                Scheduling Order with agreed upon dates for the Scheduling Order deadlines in this
 5
                                matter, so that discovery can be completed.
 6
                  4.            Intent. This Stipulation is not intended by the parties and shall not be construed as
 7                              an admission by any party of any of liability to the other party or by any party that
 8                              any other party has or does not have a valid claim or defense.
 9                5.            Good cause exists for this Court to enter an order staying this action because the

10                              parties have agreed in good faith to submit the dispute in the above-captioned matter

                                to mediation.
11
                  WHEREFORE, the parties respectfully request that this Court enter an order staying this
12
     action pending the resolution of the parties’ mediation of this dispute.
13
                   DATED this 10th day of January, 2020.
14
     NELSON LAW                                                                          KAMER ZUCKER ABBOTT
15
     By:           /s/ Sharon Nelson                                                      By:    /s/ Nicole A. Martin
16                Sharon Nelson, Esq.                                                            Carol Davis Zucker #2543
                  5940 South Rainbow Boulevard                                                   Nicole A. Martin      #13423
17                Las Vegas, Nevada 89118                                                        3000 West Charleston Blvd., Suite 3
                  Tel: (702) 247-4529                                                            Las Vegas, Nevada 89102
18                                                                                               Tel:   (702) 259-8640
                  Attorney for Plaintiff                                                         Fax: (702) 259-8646
19
                                                                                                Attorneys for Defendant
20                                                                                              The New Pioneer

                                                                                      ORDER
21
                  Good cause appearing, and as stipulated by the parties, the Court hereby orders a stay of this
22   action under the terms set forth above.
23                IT IS SO ORDERED.                                                     IT IS SO ORDERED
24                                                                                       DATED: January 31, 2020
     DATED: _________________                                                         ________________________________________
                                                                                       UNITED STATES DISTRICT COURT JUDGE


     KAMER ZUCKER ABBOTT                          Attorneys at Law                      __________________________________________________
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640
                                                                                        BRENDA WEKSLER                     Page 3 of 3
                                                                                        UNITED STATES MAGISTRATE JUDGE
